Citation Nr: 1540966	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1978 to February 1982 and service in the Army Reserve.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  The Board previously remanded the appeal for additional development in May 2010, June 2013, and April 2014.


FINDING OF FACT

The Veteran has acquired psychiatric disorders, PTSD and depressive disorder, that had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has an acquired psychiatric disorder that had its onset in service.  See July 2015 Informal Hearing Presentation.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnoses of PTSD, depressive disorder, not otherwise specified (NOS), and generalized anxiety disorder.  While the Veteran appeared to be separately diagnosed with an anxiety disorder, the September 2013 VA examiner attributed the Veteran's anxiety, his primary symptom, to his diagnosis of PTSD, and his most recent VA treatment records did not include it as a separate diagnosis.  See March 2015 VA Psychiatric Treatment Records (diagnosing PTSD and depressive disorder, but not generalized anxiety disorder); September 2013 VA Examination (diagnosing PTSD and depressive disorder and finding anxiety was a PTSD symptom); October 2012 and February 2012 VA Psychiatric Treatment Records (diagnosing PTSD and depressive disorder, but not generalized anxiety disorder); May 2011 VA Psychiatric Treatment Records (diagnosing both generalized anxiety disorder and PTSD); October 2005 VA Treatment Records (diagnosing generalized anxiety disorder, but not PTSD); June 2005 VA Treatment Records (may have PTSD symptoms that could add to the distress); March 2005 VA Treatment Record (assessing primary symptom of anxiety).  While the medical practitioners were all competent to provide those diagnoses, and their diagnoses are credible, the Board gives more probative weight to the VA treatment records from 2012 on, following the Veteran's hospitalization in 2011, and the September 2013 VA examination, as they are all internally consistent.  Moreover, as the Veteran's symptoms related to anxiety were attributed to his PTSD, which the Board finds service-connected, the Veteran will not be prejudiced.

While no records have corroborated the Veteran's reported stressor involving a faulty gas mask during basic training, the Veteran is competent to report his experiences.  See April 2005 PTSD Questionnaire (reporting dawning defective mask during gas chamber training in basic training); May 2004 Dr. Corson Treatment Records; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  His report is also credible and entitled to probative weight, as he was later diagnosed with and treated for asthma in service and given a physical profile that prohibited him from being exposed to any gas chambers.  See October 1980 and August 1980 Physical Profiles.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's in-service stressor occurred.  

The September 2013 VA psychiatric examiner opined that the Veteran's reported stressor of having been told to enter a gas chamber with a gas mask that was not working, causing him to choke and cough, was sufficient to support a PTSD diagnosis, and that his PTSD diagnosis was at least as likely as not etiologically related to that stressor.  See also February 2009 VA Psychiatric Treatment Records (reporting having had several dreams per week involving drowning that were related to his inability to catch his breath due to lung problems); March 2005 VA Treatment Records (reporting that prior suicide attempt was an effort to make breathing easier).  In an April 2015 addendum, the September 2013 VA examiner opined that the Veteran's PTSD at least as likely as not had its clinical onset during active service, when the incident with the gas mask occurred.  The rationale was that the Veteran experienced or witnessed an event that involved actual or threatened death or serious injury to himself, which can cause PTSD.  

The September 2013 VA psychiatric examiner is competent, and the examiner's opinion is credible, as it is consistent with the Veteran's reports and medical history.  The Board gives the September 2013 VA examiner's combined opinion great probative weight.  

As the September 2013 VA examiner also opined that it was not possible to distinguish between symptoms of the Veteran's depression and symptoms of his PTSD, the Board resolves all reasonable doubt in favor of the Veteran to find that his depressive disorder at least as likely as not had its onset in service.

Accordingly, the preponderance of the evidence weighs in favor of finding that the Veteran's current acquired psychiatric disorders-PTSD and depressive disorder-are etiologically related to his active service.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


